                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

TONY MORALES, JR.,

        Plaintiff,

vs.                                                                Civ. No. 17-658 KG/LF


MICHELLE BOYER,
LIANNE LOPEZ,
M.D. AIRES,
M.D. MARTINEZ, and
M.D. AIMEE

        Defendants.

                                      FINAL JUDGMENT

        Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Memorandum Opinion and Order

filed contemporaneously herewith, the Court issues its separate judgment finally disposing of this

case.

        IT IS ORDERED, ADJUDGED, AND DECREED that this civil action is dismissed with

prejudice.




                                             __________________________________
                                             UNITED STATES DISTRICT JUDGE
